                                                                                    6/21/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




  MBC Group,                                                                    21-mc-429 (AJN)

                        Petitioner.                                                 ORDER




ALISON J. NATHAN, District Judge:

       The Court has received the Petitioner’s letter regarding the issuance of the subpoena.

Dkt. No. 6. The subpoena was issued and mailed to the address listed in the Petitioner’s request

on May 28, 2021. The subpoena will again be mailed today. If the Petitioner does not receive

the subpoena by June 27, 2021, the Petitioner should submit another letter to the Court.



       SO ORDERED.

 Dated: June 18, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                1
